DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/24/2019 and 8/27/2019 and 10/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A system configured to emulate a correlithm object processing system, comprising: a memory configured to store” “the node configured to: receive a first real-world numerical” in claims 1 and 15 and “A method for emulation” in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim limitations “A system configured to emulate a correlithm object processing system, comprising: a memory configured to store” “the node configured to: receive a first real-world numerical” in claims 1 and 15 and “A method for emulation” in Claim 8.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No correlating structural element for the correlithm object or the node have been identified in the instant specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. tor applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/521036. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/521213 is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/521336. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and of copending Application No. 16/521416 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16298266. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/521139
16/521036 
1. A system configured to emulate a correlithm object processing system, comprising: a memory configured to store a first log string correlithm object and a second log string correlithm object;

wherein the first log string correlithm object comprises a plurality of sub-string correlithm objects mapped to a corresponding plurality of real-world numerical values that represent the logarithmic values of one through nine, 
respectively, and each sub-string correlithm object of the first log string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object of the first log string correlithm object; 
and wherein the second log string correlithm object comprises a plurality of sub-string correlithm objects mapped to a corresponding plurality of real-world numerical values that represent the logarithmic values of one through nine, respectively, and each sub-string correlithm object of the second log string correlithm object is adjacent in n-dimensional space to a preceding sub- string correlithm object and a subsequent sub-string correlithm object of the second log string correlithm object;

and a node implemented by a processor and communicatively coupled to the memory, the node configured to: receive a first real-world numerical value and a second real-world numerical value; 
identify a first sub-string correlithm object from the first log string correlithm object that corresponds to the first real-world numerical value; 
identify a second sub-string correlithm object from the second log string correlithm object that corresponds to the second real-world numerical value; 
 align in n-dimensional space the first log string correlithm object with the second log string correlithm object such that the first sub-string correlithm object from the first log string correlithm object aligns in n-dimensional space with the second sub-string correlithm object from the second log string correlithm object; 
identify a sub-string correlithm object from the second log string correlithm object that corresponds to a real-world numerical value representing the logarithmic value of one; 

determine which sub-string correlithm object from the first log string correlithm object aligns in n-dimensional space with the identified sub-string correlithm object from the second log string correlithm object;
 and output the determined sub-string correlithm object from the first log string correlithm object.

1. A system configured to emulate a correlithm object processing system, comprising: a memory configured to store 
a first linear string correlithm object and a second linear string correlithm object; 

wherein the first linear string correlithm object comprises a plurality of sub-string correlithm objects mapped to a corresponding plurality of real-world numerical values from zero to nine, 

respectively, and each sub-string correlithm object of the first linear string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object of the first linear string correlithm object;

 and wherein the second linear string correlithm object comprises a plurality of sub-string correlithm objects mapped to a corresponding plurality of real-world numerical values from zero to nine, respectively, and each sub-string correlithm object of the second linear string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object of the second linear string correlithm object; 

and a node implemented by a processor and communicatively coupled to the memory, the node configured to: receive a first real-world numerical value and a second real-world numerical value;
 

identify a first sub-string correlithm object from the first linear string correlithm object that corresponds to the first real-world numerical value;

 identify a second sub-string correlithm object from the second linear string correlithm object that corresponds to the second real-world numerical value; 
align in n-dimensional space the first linear string correlithm object with the second linear string correlithm object such that the first sub-string correlithm object from the first linear string correlithm object aligns in n-dimensional space with the second sub-string correlithm object from the second linear string correlithm object;

 identify a sub-string correlithm object from the second linear string correlithm object that corresponds to a real-world numerical value of zero; 

determine which sub-string correlithm object from the first linear string correlithm object aligns in n-dimensional space with the identified sub-string correlithm object from the second linear string correlithm object;
 and output the determined sub-string correlithm object from the first linear string correlithm object.


Therefore, it would have been obvious to one of ordinary skill in the art of data processing at the time the invention was made to modify the invention as claimed in the instance application by substituting identify a sub-string correlithm object from the second log string correlithm object that corresponds to a real-world numerical value representing the logarithmic value of one with a second application of said applications, by changing numerical values identify a sub-string correlithm object from the second linear string correlithm object that corresponds to a real-world numerical value of zero; since an omission and addition of a cited limitation would have not changed the process according to which the method and system as claimed, The applications would have been an obvious variation in the art for the purpose of achieving the same end results of and output the determined sub-string correlithm object from the first linear string correlithm object.

Allowable Subject Matter
10. 	Claim 1-21 would be allowable if double patenting and 35 USC 135 U.S.C. 112(f), rejection and interpretation are overcome.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter.
The closest prior arts of record show:
Imura et al (US 2005/0259875), an image coding apparatus and image coding method; the image coding technology reduces the amount of data to be transmitted while minimizing the degradation in the original image; the method codes an input image as a stream containing a synchronization word composed of a predetermined bit string; the image is picked up by a camera; the image is converted to a digital signal by an A/D converter; the image coding is performed on the digital signal and the coded image is input to a radio modulation section; this section performs digital modulation of the coded image information and outputs it to a transmitting section by a radio receiver to obtain a digital signal that uses a D/A converter that produces an analog signal for display on a display device.
Okamoto et al., (U.S. 2003/0147005) discloses a video signal transmitting/receiving system; the transmitter converts the video signals to a bit string; transmitting the data a plural number of times using plural bit strings allocated to plural transmission channels; the video signal is superposed with audio signals; receiving the digital video signals represented by the plurality of bit strings; demodulating the bit strings and processing the bit strings to extract the output data; the output data is selected from one of the bit strings that has the smallest Hamming distance among the bit strings received; audio data is output from the same sort of bit string; the Hamming distance determines the number of bits by which the received bit string differs from the original bit string.
None of these references taken either alone or in combination discloses a “A system configured to emulate a correlithm object processing system, comprising: a memory configured to store a first log string correlithm object and a second log string correlithm object; wherein the first log string correlithm object comprises a plurality of sub-string correlithm objects mapped to a corresponding plurality of real-world numerical values that represent the logarithmic values of one through nine, respectively, and each sub-string correlithm object of the first log string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object of the first log string correlithm object; and wherein the second log string correlithm object comprises a plurality of sub-string correlithm objects mapped to a corresponding plurality of real-world numerical values that represent the logarithmic values of one through nine, respectively, and each sub-string correlithm object of the second log string correlithm object is adjacent in n-dimensional space to a preceding sub- string correlithm object and a subsequent sub-string correlithm object of the second log string correlithm object; and a node implemented by a processor and communicatively coupled to the memory, the node configured to: receive a first real-world numerical value and a second real-world numerical value; identify a first sub-string correlithm object from the first log string correlithm object that corresponds to the first real-world numerical value; identify a second sub-string correlithm object from the second log string correlithm object that corresponds to the second real-world numerical value;  align in n-dimensional space the first log string correlithm object with the second log string correlithm object such that the first sub-string correlithm 
object from the first log string correlithm object aligns in n-dimensional space with the second sub-string correlithm object from the second log string correlithm object; identify a sub-string correlithm object from the second log string correlithm object that corresponds to a real-world numerical value representing the logarithmic value of one; determine which sub-string correlithm object from the first log string correlithm object aligns in n-dimensional space with the identified sub-string correlithm object from the second log string correlithm object; and output the determined sub-string correlithm object from the first log string correlithm object.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 21, 2022